Attorney's Docket Number: 756_020
Filing Date: 02/27/2020
Claim for Foreign Priority Date: 03/01/2019
Applicant(s): Ishigai, Akira
Examiner: Antonio Crite

DETAILED ACTION
This Notice is responsive to communication filed on 02/27/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Restriction consists of two parts:
1) Part I: Species Restriction
2) Part II: Sub-Species Restriction
Applicant is advised that the reply to this requirement to be complete must include (i) an election in Part I of the Species to be examined, (ii) an election in Part II of the Sub-Species to be examined, and (iii) an identification of the claims encompassing the Species and Sub-Species. 

Election/Restrictions
Part I: Species
This application contains the following disclosed patentably distinct species: 
(1) Species 1, reading on, e.g., FIG. 3
(2) Species 2, reading on, e.g., FIG. 22
Species 3, reading on, e.g., FIG. 23
(4) Species 4, reading on, e.g., FIG. 24
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, an insulator layer surrounding and contacting the light emitting elements as opposed to insulator spacers surrounding the light emitting elements. For example, an insulator surrounding the sides and top surfaces of the light emitting elements as opposed to a third insulator between the pair of insulators and surrounding the side surfaces of the light emitting elements. For example, lateral-type light emitting elements as opposed to vertical-type light emitting elements and multilayer circuits. In addition, these species are not obvious variants of each other based on the current record.
Part II: Sub-Species
The election of any of the species within the disclosed species group, as mentioned above, for prosecution on the merits would require the Applicant to specify and elect the corresponding sub-species as well, which are presented below. 

Sub-Species
This application contains the following disclosed patentably distinct species: 
(1) Species A1, reading on, e.g., FIG. 4 
(2) Species A2, reading on, e.g., FIG. 26
(3) Species A3, reading on, e.g., FIG. 27
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, light emitting elements are arranged apart from each other as opposed to light emitting elements arranged in groups as opposed to light emitting elements arranged in a matrix shape on a two-dimensional plane. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries), and the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The species election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817